DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 14-19, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (8648282) in view of Buehler (20050193901).
With respect to Independent claim 9 and 19 Garcia teaches a pressure-cooking device (col. 7 lines 11-13), comprising: a housing (fig. 2 ref. 105, 110), a heating element operatively positioned in the housing (fig. 2 ref. 115), an outer pot operatively received by the housing (fig. 2 ref. 185) and positioned adjacent to the heating element (fig. 2), a removable inner cooking pot insertable in the outer pot (fig. 2 ref. 120; col. 3 lines 28-36) and configured to receive a food item in an interior thereof (col. 3 lines 28-30), a lid configured to be operatively connectable to the housing (fig. 2 ref. 160), and to selectively close the interior of the removable inner cooking pot (col. 3 lines 61-63) and a controller integrated with the housing (col. 4 lines 39-40) and configured recognize geographical position information (col. 8 lines 57-58; country or location specific) of the pressure-cooking device, obtain an attribute associated with the food item (col. 7 lines 49-53, col. 9 lines 21-23) retrieve a user-selected cooking script specifying a time sequence of at least a cooking temperature (col. 7 lines 49-64) and a cooking pressure (col. 7 lines 10-14) and automatically adjust the time sequence, the cooking temperature or the cooking pressure in the user-selected cooking script, on the fly and without further user input, according to the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script (col. 6 lines 36-45) and execute the adjusted instance of the user-selected cooking script while allowing for a pause-resume command and a stop-restart command (col. 6 lines 36-45).
Garcia teaches a pressure cooking appliance with a cooking controller which monitors cooking performance and takes corrective action by altering the cooking process.  Garcia teaches adding additional recipe control algorithms which can be uploaded from local data transfer interface (col. 5 lines 6-11) and thus one of ordinary skill in the art would have been motivated to look to the art of recipe and cooking program development as taught by Buehler.
Buehler teaches the control system is set according to the altitude of the device location and is capable of reading current weather conditions from a selection of (remote server, remote weather station, the Internet). Barometric pressure and humidity are used to adjust the cooking programs for optimal results (par. 0455).
Buehler teaches retrieve geographical position information (par. 0455; altitude), receive local weather information at the cooking device from a remote weather server for providing local weather news via the internet, the weather information indicating whether a local weather condition is a high pressure or low pressure weather system, i.e. a local pressure condition, barometric pressure (par. 0455), obtain an altitude of the cooking device (par. 0455) based on the geographical position information (par. 0455), adjust the weather information according the whether the indicated weather condition is a high or low pressure weather system, i.e. barometric pressure and into an adjustment to the altitude (par. 0455; adjust relative pressure) and obtain an adjusted altitude based on the altitude and the adjustment to the altitude (par. 0455), where adjusted altitude is taken as a combination of the altitude in combination with barometric pressure.
Thus since Garcia teaches a mobile apparatus for cooking in different environments, since Garcia teaches the apparatus using a controller for dictating heating of the contents and taking into account external factors, since Garcia recognizes uploading additional information from a local data transfer interface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide known cooking control and known cooking program development into the cooking controller of Garcia since one of ordinary skill in the art would recognize altitude directly affects cooking condition especially relative pressure such as in the instant case the pressure cooking device as taught by Garcia and obtaining optimal cooking results.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide known cooking control and known cooking program development into the cooking controller of Garcia including receive local weather information at the cooking device from a remote weather server for providing local weather news via the internet, the weather information indicating whether a local weather condition is a high pressure or low pressure weather system, i.e. a local pressure condition, barometric pressure (par. 0455), obtain an altitude of the cooking device (par. 0455) based on the geographical position information (par. 0455), adjust the weather information according the whether the indicated weather condition is a high or low pressure weather system, i.e. barometric pressure and into an adjustment to the altitude (par. 0455; adjust relative pressure) and obtain an adjusted altitude based on the altitude and the adjustment to the altitude (par. 0455), where adjusted altitude is taken as a combination of the altitude in combination with barometric pressure as taught by Buehler (par. 0455) thus providing the advantage adjusting the cooking programs including time, cooking temperature or the cooking pressure as desired by Garcia for optimal results as taught by Buehler (par. 0455)
Claims 12, 14, 22 and 24 are taken as above.
With respect to claims 15 and 25, though Garcia is silent to local humidity information, since Garcia teaches a mobile apparatus for cooking in different environments, since Garcia teaches the apparatus using a controller for dictating heating of the contents and taking into account external factors, since Garcia recognizes uploading additional information from a local data transfer interface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide known cooking control and known cooking program development into the cooking controller of Garcia including receiving local humidity information as taught by Buehler (par. 0455) thus providing the advantage adjusting the cooking programs including time, cooking temperature or the cooking pressure as desired by Garcia for optimal results as taught by Buehler (par. 0455)
With respect to claims 16 and 26, Garcia teaches the controller is further configured to wirelessly receive cooking scripts transmitted from a computer processing device and store the cooking scripts in a non-transitory memory of the pressure-cooking device (col. 5 lines 6-8).
With respect to claims 17 and 27, though silent to a remote server, Garcia teaches the cooking apparatus could verify developed algorithms (col. 5 lines 5-16).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to verify the same information at a remote server for its art recognized purpose of further providing cooking safety validation of the cooking script such as and including verifying the cooking script is physically safe to be used by the device, for instance that the script does not exceed upper limits of time or temperature as further by Garcia (col. 5 lines 13-16).
With respect to claims 18 and 28, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prevent an unsafe cooking script for its art recognized purpose of further providing cooking safety validation of the cooking script such as and including verifying the cooking script is physically safe to be used by the device, for instance that the script does not exceed upper limits of time or temperature as further by Garcia (col. 5 lines 13-16).

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (8648282) in view of Buehler (20050193901) and Kohlstrung et al. (DE10301526).
Garcia and Buehler are taken as above.
Buehler teaches setting the control system according to the altitude of the device location and reading information from remote servers (par. 0455).  Though silent to the altitude information being extracted from GPS, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific remote system for obtaining a same desired altitude as taught by Buehler including GPS as taught by Kohlstrung thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific.


Claims 9, 12, 14-19, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstrung et al. (DE10301526) in view of Garcia (8648282) and Buehler (20050193901).
Kohlstrung teaches with respect to Independent claims 9 and 19 a method and cooking device (par. 0001) comprising a housing (device) and a controller integrated with the housing (par. 0020) and configured to:
retrieve geographical position information of the cooking device (par. 0016)
receive local weather information (par. 0019; air pressure, outside temperature, air humidity) at the cooking device for providing local weather news via the internet (par. 0024), the weather information indicating (par. 0019; air pressure, outside temperature, air humidity) whether a local weather condition is a high-pressure weather system or a low-pressure weather system (par. 0019 local conditions).  It is noted the claimed weather system is merely “indicated”.
obtain an altitude of the cooking device based on the geographical position information (par. 0013);
generate an adjustment to the altitude based on the weather information according to whether the weather condition is a high-pressure weather system or a low-pressure weather system (par. 0019, 0029) and obtain an adjusted altitude based on the altitude and the adjustment to the altitude (par. 0028).  It is noted the claimed high-pressure or low-pressure weather system is taken as taught by Kohlstrung relative “to indicate” or as defined by “air pressure”.
automatically adjust the time sequence, the cooking temperature, or the cooking pressure in the user-selected cooking script (par. 0016 predefined cooking programs), on the fly and without further user input (par. 0025, 0029; automatic), according to the adjusted altitude to generate an adjusted instance of the user-selected cooking script (par. 0025); and execute the adjusted instance of the user-selected cooking script (par. 0029). 
Kohlstrung teaches the cooking control system incorporated into cooking devices and thus one of ordinary skill in the art would have been motivated to look to the art of cooking devices.
Garcia teaches a pressure-cooking device (col. 7 lines 11-13), comprising: a housing (fig. 2 ref. 105, 110), a heating element operatively positioned in the housing (fig. 2 ref. 115), an outer pot operatively received by the housing (fig. 2 ref. 185) and positioned adjacent to the heating element (fig. 2), a removable inner cooking pot insertable in the outer pot (fig. 2 ref. 120; col. 3 lines 28-36) and configured to receive a food item in an interior thereof (col. 3 lines 28-30), a lid configured to be operatively connectable to the housing (fig. 2 ref. 160), and to selectively close the interior of the removable inner cooking pot (col. 3 lines 61-63) and a controller integrated with the housing (col. 4 lines 39-40) and configured recognize geographical position information (col. 8 lines 57-58; country or location specific) of the pressure-cooking device, obtain an attribute associated with the food item (col. 7 lines 49-53, col. 9 lines 21-23) retrieve a user-selected cooking script specifying a time sequence of at least a cooking temperature (col. 7 lines 49-64) and a cooking pressure (col. 7 lines 10-14) and automatically adjust the time sequence, the cooking temperature or the cooking pressure in the user-selected cooking script, on the fly and without further user input, according to the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script (col. 6 lines 36-45) and execute the adjusted instance of the user-selected cooking script while allowing for a pause-resume command and a stop-restart command (col. 6 lines 36-45).
Though silent to a specific type of cooking device, Kohlstrung teaches the advantage of the satellite location system for optimizing cooking parameters by adaptation of the cooking program.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the cooking control system into a specific cooking device such as taught by Garcia thus providing the advantage and improvement desired by Kohlstrung specific to optimization of cooking parameters relative environment conditions and more specifically achieving the benefit with respect to a cooking device which could benefit from improvement such as and including pressure cooking as taught by Garcia.
With respect to claim 9, though silent to the components of the cooking device, the cooking device itself as taught by Kohlstrung is not limited.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to teach a known cooking device such as and including as taught by Garcia a housing (fig. 2 ref. 105, 110), a heating element operatively positioned in the housing (fig. 2 ref. 115), an outer pot operatively received by the housing (fig. 2 ref. 185) and positioned adjacent to the heating element (fig. 2), a removable inner cooking pot insertable in the outer pot (fig. 2 ref. 120; col. 3 lines 28-36) and configured to receive a food item in an interior thereof (col. 3 lines 28-30), a lid configured to be operatively connectable to the housing (fig. 2 ref. 160), and to selectively close the interior of the removable inner cooking pot (col. 3 lines 61-63) thus providing the advantage and improvement desired by Kohlstrung specific to optimization of cooking parameters relative environment conditions and more specifically achieving the benefit with respect to a cooking device which could benefit from improvement such as and including known cooking devices as taught by Garcia.
Though Kohlstrung is silent to the specific cooking parameters, Kohlstrung teaches predetermined cooking parameters relative the cooking program (par. 0028).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the specific cooking parameters as taught by Garcia relative a specific cooking device and more specifically retrieve a user-selected cooking script as taught by Kohlstrung specifying a time sequence of at least a cooking temperature (col. 7 lines 49-64) and a cooking pressure as taught by Garcia (col. 7 lines 10-14) thus providing the desired optimization of cooking parameters automatically.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the time sequence, the cooking temperature or the cooking pressure in the user-selected cooking script as taught by Garcia relative the intent of Kohlstrung of modifying the cooking parameters to local conditions and on the fly and without further user input, according to the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script and execute the adjusted instance of the user-selected cooking script and achieving the advantage of the cooking programs set and internal parameters of the cooking device are adapted to local conditions (par. 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow for a pause-resume command and a stop-restart command (col. 6 lines 36-45) as taught by Garcia for its art recognized advantage of in the event of an unexpected event the controller can provide warnings and or take corrective action by altering the cooking process including continuing the cooking process where it left off as taught by Garcia (col. 6 lines 36-5).
Kohlstrung teaches acquiring information specific to local physical parameters, including parameters which are indicative of weather systems and thus one of ordinary skill in the art would have been motivated to look to the art of acquisition of local weather conditions.
Buehler teaches the control system is set according to the altitude of the device location and is capable of reading current weather conditions from a selection of (remote server, remote weather station, the Internet). Barometric pressure and humidity are used to adjust the cooking programs for optimal results (par. 0455).
Buehler teaches retrieve geographical position information (par. 0455; altitude), receive local weather information at the cooking device from a remote weather server for providing local weather news via the internet, the weather information comprising a local pressure condition (par. 0455), obtain an altitude of the cooking device (par. 0455) based on the geographical position information (par. 0455), convert the weather information into an adjustment to the altitude (par. 0455; adjust relative pressure) and obtain an adjusted altitude based on the altitude and the adjustment to the altitude (par. 0455), where adjusted altitude is taken as a combination of the altitude in combination with barometric pressure
Though silent to retrieving the local weather information from a weather server since Kohlstrung recognizes uploading additional information from a local data transfer interface comprising weather related information to adjust for such if needed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to acquire the weather related information as taught by Kohlstrung from a weather server as taught by Buehler thus achieving the same desired adjustment of cooking programs to local weather conditions such as and including barometric pressure and humidity for optimal results
With respect to claims 12 and 22, Kohlstrung teaches the geographical position comprises at least an altitude information (par. 0013).
With respect to claims 13 and 23, wherein the altitude information is extracted from a global positioning system (GPS) data of the cooking device (par. 0018).
Claims 14 and 24, wherein the local weather information comprises at least a local pressure information (par. 0019).
Claims 15 and 25, wherein the local weather information comprises at least a local humidity information (par. 0019).
With respect to claims 16 and 26, since Kohlstrung teaches acquisition of cooking related information in addition to teaching the cooking device connected to the internet.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Garcia the controller is further configured to wirelessly receive cooking scripts transmitted from a computer processing device and store the cooking scripts in a non-transitory memory of the pressure-cooking device (col. 5 lines 6-8) thus providing the same desired adjustment of cooking programs for optimizing the cooking results as desired by both.
With respect to claims 17 and 27, since Kohlstrung teaches application of cooking programs for optimal results.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to verify the same information at the remote server for its art recognized purpose of further providing cooking safety validation of the cooking script such as and including verifying the cooking script is physically safe to be used by the device, for instance that the script does not exceed upper limits of time or temperature as further by Garcia (col. 5 lines 13-16).
With respect to claims 18 and 28, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prevent an unsafe cooking script for its art recognized purpose of further providing cooking safety validation of the cooking script such as and including verifying the cooking script is physically safe to be used by the device, for instance that the script does not exceed upper limits of time or temperature as further by Garcia (col. 5 lines 13-16).

Response to Arguments
Applicants urgings and claim amendments overcome the previous 112 rejections.
With respect to applicants urging Buehler is unrelated to the pressure cooker of Garcia.  It is initially noted though silent to a pressure cooker, Buehler teaches the cooking program and application thereof with respect to numerous different cooking structures and methods.  More specifically Buehler teaches specific controller functions which directly affect cooking.
With respect to applicants urging Buehler is silent to the claimed weather system, Buehler teaches the cooking program compensated for barometric pressure which is an indication of a high or low pressure weather system, in addition to teaching adjusting relative this barometric pressure thus adjusting according to weather conditions.  More specifically, the claimed adjustment is with respect to weather systems which are defined in part by barometric pressure.  Where it is further noted the claimed adjustment, though defined by a first and second, importantly the claimed adjustment is not limited to a high or low pressure system but generating the adjustment in either instant, i.e. according to the barometric pressure.
With respect to applicants urging Buehler is silent to altitude adjustment, applicant is urged to par. 0455 which teaches the control system is set according altitude of the device.  In addition to teaching current weather conditions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792